Dismissed and Memorandum Opinion filed November 23, 2005








Dismissed and Memorandum Opinion filed November 23,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00911-CV
____________
 
MACARIO PEREZ,
Appellant
 
V.
 
JAMES HENDERSON d/b/a HENDERSON
CONSTRUCTION, Appellee
 

 
On Appeal from the 155th District
Court
Waller County, Texas
Trial Court Cause No. 01-03-15,860
 

 
M E M O R A N D U M   O P I
N I O N
This is an appeal from a judgment signed May 24, 2005.  The notice of appeal was filed on August 22,
2005.  To date, our records show that
appellant has neither established indigence nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.